05/20/2020


                                 SYNOPSIS OF THE CASE
                                                                                              Case Number: OP 19-0304



2020 MT 131: OP 19-0304, MARY ANN MURRAY and LIGE M. MURRAY,
Plaintiffs, Counter-Defendants, and Appellees, v. BEJ MINERALS, LLC, and
RTWF LLC, (hereinafter BEJ), Defendants, Counter-Claimants, and Appellants.1

       The Montana Supreme Court accepted a certified question from the United States
Court of Appeals for the Ninth Circuit asking whether, under Montana law, dinosaur fossils
constitute “minerals” that transfer with the mineral estate under a general mineral
reservation deed. The Court answered the question no.

       BEJ were the original owners of a sizeable farm and ranch in Garfield County. BEJ
began leasing the land to the Murrays in 1983 for the Murrays to ranch. In 2005, the
Murrays purchased the surface estate of the property and continued to ranch and farm the
land. BEJ retained nearly all of the mineral estate. Beginning in 2005, the Murrays
happened upon a “spike cluster” fossil on their property. Following their initial discovery,
the Murrays found other valuable dinosaur fossils, including the fossilized remains of two
dinosaurs locked in combat (the Dueling Dinosaurs); a large Triceratops foot; a large
Triceratops skull; and the nearly complete fossilized remains of a Tyrannosaurus rex
(Murray T. Rex). The dinosaur fossils are a huge scientific discovery, extremely rare, and
highly valuable; for instance, the Dueling Dinosaurs and Murray T. Rex are each worth
several million dollars. In 2013, BEJ, because it holds majority title to the mineral estate,
claimed it owned a portion of the fossils. The deed reserving the mineral estate to BEJ
does not refer to dinosaur fossils or whether fossils are considered minerals owned by the
mineral titleholder.

       The Court, reaffirming its precedent, held that the “end goal when analyzing a
general mineral reservation is to interpret the term ‘minerals’ according to its ‘ordinary and
natural meaning,’ unless the parties manifest a different intention in the transacting
document.” The Court held that unlike oil, gas, and hydrocarbons, fossils are not valuable
as raw material to be processed into fuel or goods. The ordinary and natural meaning of
“mineral” is more commonly thought of as a resource, often nonrenewable, including
hard compounds, oil, or gas, which are mined as raw material for further processing,
refinement, and eventual economic exploitation. The Court considered that the rarity and
value of dinosaur fossils is not related to their mineral composition or their usefulness for
further refinement and economic exploitation. Rather, dinosaur fossils are valuable

1
 This synopsis was prepared for the convenience of the reader. It constitutes no part of the Opinion
of the Court and may not be cited as precedent.
because of their very existence as the remains of once-living organisms. Unlike a mineral
which is mined, processed, and developed, fossils’ value depend on the completeness of
the specimen, the species of dinosaur, and how well the fossil is preserved. The Court also
considered the impact of removing dinosaur fossils on the surface estate. Fossils are
closely related to the top of the land’s surface and often are easily exposed through natural
events. Fossils are not mined, but rather are excavated. A large-scale excavation would
interfere with the use and value of the surface estate, by rendering the surrounding surface
useless for agricultural and grazing purposes. Farmers’ and ranchers’ investments in the
surface of their property should be just as consequential and protected as other individuals’
investments in mineral estates. After considering all of these factors, the Court declined to
oversimplify its established precedent by excluding relevant considerations and stretching
the term “mineral” so far outside of its ordinary and natural meaning as to include dinosaur
fossils.

        The dissenting opinion argued that the Court failed to follow its own clear,
well-settled precedent under which a substance is a “mineral” for purposes of a mining
reservation if: 1) minerals comprise the substance at issue; and 2) the substance is rare and
exceptional in character or possesses a peculiar property giving it special value. The fossils
in question plainly meet that test. Under the Court’s new analysis, the fossilized dinosaur
bones, having 100% mineral composition, do not meet the first prong of the test. Because
the Legislature has resolved the question of dinosaur fossils for future cases, the dissenters
criticized the Opinion for crafting a new, convoluted, and opaque three-factor test that in
the future will spawn more questions than it answers.